IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,501


EX PARTE BILLY JOE MCGOWAN, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2009-0000028A-CR 

IN THE 97TH JUDICIAL DISTRICT COURT
FROM ARCHER COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to attempted
possession of certain chemicals with intent to manufacture a controlled substance and was sentenced
to ten years' imprisonment. He did not appeal the conviction.  
	Applicant contends, among other things, that his plea was involuntary. The record reflects
that the instant case was part of a broader plea agreement that included two cases in Montague
County. In December 2010, this Court vacated applicant's Montague County convictions based on
a finding that his pleas were involuntary. Ex parte McGowan, AP-76,461 & AP-76,462 (Tex. Crim.
App. Dec. 8, 2010) (not designated for publication). The trial court made findings of fact and
conclusions of law in this case and recommended that we set aside Applicant's judgment of
conviction.  
	Relief is granted. The judgment in cause number 2009-0000028A-CR  in the 97th Judicial
District Court of Archer County is set aside, and Applicant is remanded to the custody of the sheriff
of Archer County to answer the charges as set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: February 16, 2011
Do Not Publish